DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102 and 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 9, and 17: “adjusting a focus function value of a monocular camera until pixels forming a selected segmentation blob of the one or more segment blobs are in focus”.

Regarding Interpretation under 35 U.S.C. § 112(f)
The Examiner notes paragraph [0045] of the instant specification, which recites that “The modules may be software modules running in the processor 320, resident/stored in the computer-readable medium 322, and/or hardware modules coupled to the processor 320, or some combination thereof.”
Therefore, the mere recitation of “A system on chip” for range detection, does not preclude the interpretation that each of a segmentation blob module, a segmentation blob focus module, and a range detection module are software, and thus the interpretation under 35 U.S.C. § 112(f) is maintained, as each prong of the 3-prong analysis has been met considering:
the claim limitations recite “a segmentation blob module”, “a segmentation blob focus module”, and “a range detection module”, each of which are generic placeholders for “means”.  The specification recites that the modules can be hardware or software running on a computer or microprocessor.  
each generic placeholder is modified by functional language (“to segment an image into one or more segmentation blobs…”, “to adjust a focus function value of a monocular camera”, and “to determine a distance to the selected segmentation blob”, respectively)
each claim element is not further modified by sufficient structure or material for performing the claimed function.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.0 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a segmentation blob detection module to segment” 
(claim 17)
¶0045, 0054, Fig. 3 illustrates “segmentation blob detection module” (312) as a component of the vehicle perception module (310).
“a segmentation blob focus module to focus” (claim 17)
¶0045, 0054, Fig. 3 illustrates “segmentation blob focus module” (314) as a component of the vehicle perception module (310).
“a range detection module to determine” 
(claim 17)
¶0045, 0054, Fig. 3 illustrates “a range detection module” (316) as a component of the vehicle perception module (310).
“a trajectory planning module to plan”
(claim 18)
¶0045, 0054, Fig. 3 illustrates “a trajectory planning module” (318) as a component of the vehicle perception module (310).

Table 1.0 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragon et al. (US 20200238991 A1) (hereinafter Aragon) in view of Knorr et al. (US 20180176483 A1) (hereinafter Knorr).
Regarding claim 1, Aragon discloses:
A method for range detection, comprising:
segmenting an image into one or more segmentation blobs captured by a monocular camera of an ego vehicle; [See Aragon, ¶ 0001, 0030, 0108-0111 discloses applying a deep learning detector to images acquired from a monocular camera of an ego-vehicle to determine and classify objects into given categories.  Particularly, the result of performing image segmentation for a given region may be a group of blobs, which may correspond to different elements in the image that might not have been detected/identified by the deep learning detector.]
determining a distance to the selected segmentation blob according to the focus function value of the monocular camera of the ego vehicle. [See Aragon, ¶ 0056-0057 discloses determining the real-world longitudinal distance between an ego-vehicle and a leader vehicle (the leader vehicle having been determined as a result of an image segmentation), wherein the real-world longitudinal distance is clearly dependent upon the focal length of the camera, measured in pixels.  It is noted that the dynamic distance estimation output platform may use object detectors based on deep learning to determine a bounding box that covers the visible dimensions of the leader vehicle such as height and width.]
Aragon does not appear to explicitly disclose:
adjusting a focus function value of a monocular camera until pixels forming a selected segmentation blob of the one or more segment blobs are in focus; and 
However, Knorr discloses:
adjusting a focus function value of a monocular camera until pixels forming a selected segmentation blob of the one or more segment blobs are in focus; and [See Knorr, ¶ 0346-0350 discloses that a feature may describe specific colors and/or structures such as blobs, edge points, a particular region, and/or more complex structures of a real object.  A feature may be represented by an image patch (e.g. pixel intensity) or a high level descriptor (e.g. SIFT, SURF).  See Knorr, ¶ 0090-0091 discloses control over focus-related imaging parameters, such as the focus distance, the focus plane, or depth of field.  Control over focus-related imaging parameters, such as the focus distance, the focus plane, or depth of field, can be beneficial for images used for pose determination, because it makes it possible to set the focus plane to a distance at which the most reliable features for camera pose determination are expected to be. For example, features that are far away may be suited when tracking camera orientation only, while features of parts of the real environment that are close to the camera may be most reliable for methods that perform triangulation of features to determine their depth, e.g. SLAM methods; See Knorr, ¶ 0118-0119, 0248, 0264 discloses a real-world acquisition apparatus (RWAA) embodied as a monocular camera that allows for control over at least one imaging parameter (focus distance, focus plane, depth of field, etc.).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Aragon to add the teachings of Knorr in order to allow for control over the focus of a monocular camera on features of interest within a scene (Knorr, ¶ 0091, 0264).

Regarding claim 2, Aragon in view of Knorr discloses all the limitations of claim 1.
Aragon discloses:
further comprising planning a trajectory of the ego vehicle based on the determined distance to the selected segmentation blob. [See Aragon, ¶ 0112 discloses extracting blobs from an image segmentation procedure, using a dynamic distance estimation output to track the centers of gravity for non-static blobs, and using these centroids to determine/extrapolate a trajectory.]

Regarding claim 9, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer-readable storage medium” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 9 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Aragon discloses:
A non-transitory computer-readable medium having program code recorded thereon for range detection, the program code being executed by a processor and comprising: [See Aragon, ¶ 0116 discloses one or more computer-readable media storing computer-executable instructions. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment, an entirely firmware embodiment, or an embodiment combining software, hardware, and firmware aspects in any combination. In addition, various signals representing data or events as described herein may be transferred between a source and a destination in the form of light or electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, or wireless transmission media (e.g., air or space). In general, the one or more computer-readable media may be and/or include one or more non-transitory computer-readable media.]

Regarding claim 10, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  

Claims 3-6, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aragon in view of Knorr in view of Hung et al. (US 20210097659 A1) (hereinafter Hung).
Regarding claim 3, Aragon discloses all the limitations of claim 1.
Aragon does not appear to explicitly disclose:
further in which focusing comprises adjusting a focus on the pixels forming the selected segmentation blob until a contrast of the pixels is at a predetermined value.
However, Hung discloses:
further in which focusing comprises adjusting a focus on the pixels forming the selected segmentation blob until a contrast of the pixels is at a predetermined value. [See Hung, ¶ 0038 discloses performing contrast-detection autofocus, wherein a camera adjusts the lens for maximum contrast at edges of an image.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Aragon in view of Knorr to add the teachings of Hung in order to segment a camera’s field of view into multiple depths or focal distances and allow for fast autofocus operation (Hung, ¶ 0038).

Regarding claim 4, Aragon in view of Knorr in view of Hung discloses all the limitations of claim 3.
Aragon discloses:
in which the selected segmentation blob comprises a vehicle. [See Aragon, Figs. 8-10 and 13 illustrate a segmentation blob being a vehicle; See Aragon, ¶ 0004 discloses a visible light camera located in a first vehicle and capturing video containing footage of a second vehicle that may be in front of the first vehicle (as well as subsequently determining/estimating a distance from the first vehicle to the second vehicle, particularly for use in autonomous vehicle control environments.)]

Regarding claim 5, Aragon in view of Knorr discloses all the limitations of claim 1.
Hung discloses:
further in which focusing comprises adjusting a focus on the pixels forming the selected segmentation blob until a phase detection of the pixels is at a predetermined value. [See Hung, ¶ 0038 discloses performing phase-detection autofocus.  Phase-detection autofocus as using multiple image sensors to sample a set of test images and adjust lens elements of a camera until the test images converge and come in phase – the “predetermined value” occurring at the point where the test images converge and come in-phase.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 6, Aragon in view of Knorr in view of Hung discloses all the limitations of claim 5.
Hung discloses:
in which the phase detection comprises dividing an incoming light into pairs of images and comparing the pairs of images. [See Hung, ¶ 0038 discloses phase-detection autofocus using multiple image sensors to sample a set of test images and adjusting lens elements of a camera until the test images converge and come in phase.  It is within the level of ordinary skill to recognize dividing incoming light into pairs of images and comparing the pairs of images as being routine and conventional in the art for a phase-detection autofocusing operation.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 11, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 12, this claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  

Regarding claim 13, this claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 4 and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 1 in the form of “a system” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 9 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Hung discloses:
A system on chip for range detection, the system on chip comprising: [See Hung, ¶ 0050 discloses processors may be an integrated processor and memory subsystem (e.g., implemented as a “system-on-chip”), which processes computer-executable instructions to control operations of the user equipment.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 18, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.  

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aragon in view of Knorr in view of Devitt et al. (US 20210225012 A1) (hereinafter Devitt).
Regarding claim 7, Aragon in view of Knorr discloses all the limitations of claim 1.
Aragon in view of Knorr does not appear to explicitly disclose:
in which segmenting comprises semantic segmentation by detecting each pixel belonging to a class of the selected segmentation blob.
However, Devitt discloses:
in which segmenting comprises semantic segmentation by detecting each pixel belonging to a class of the selected segmentation blob. [See Devitt, ¶ 0063, 0081-0082 discloses that object classes or labels are determined using semantic segmentation.  Particularly, semantic labels may be output for each image segment (each feature, pixel, blob, etc.).]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with object classification technologies and would have understood, as evidenced by Devitt, that in order to provide a dense depth map of semantic labels for each image segment on a pixel-by-pixel basis, semantic segmentation would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such semantic segmentation as taught by Devitt in the system of Aragon in view of Knorr in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 8, Aragon in view of Knorr discloses all the limitations of claim 1.
Devitt discloses:
in which segmenting comprises instance segmentation by identifying each pixel belonging to an instance of the selected segmentation blob. [See Devitt, ¶ 0081 discloses that object classes or labels are preferably determined using semantic segmentation, but can additionally or alternatively be determined using instance-based segmentation.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 7.

Regarding claim 15, this claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 8 and is therefore rejected on the same premise.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160188977 A1			Kearns et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486